J-S34024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 WALTER MARTIN HEINBACH                   :
                                          :
                    Appellant             :     No. 222 MDA 2021

           Appeal from the PCRA Order Entered January 21, 2021
   In the Court of Common Pleas of Wyoming County Criminal Division at
                     No(s): CP-66-CR-0000479-2013


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                 FILED: FEBRUARY 17, 2022

      Walter Martin Heinbach appeals from the order denying his Post

Conviction Relief Act petition, 42 PA.C.S.A. §§ 9541-9546. Heinbach claims

the court erred in calculating his credit for time served because it failed to

award credit for the time he spent participating in the state intermediate

punishment program (“SIP program”). We affirm.

      In April 2014, Heinbach pleaded guilty to prohibited offensive weapons

and driving under the influence of alcohol -- highest rate of alcohol. 18

Pa.C.S.A. § 908(a) and 75 Pa.C.S.A. § 3802(c). In October 2014, the trial

court sentenced him to 24 months’ participation in the SIP program. He was

given 189 days credit.

      Heinbach was expelled from the SIP program, and the trial court

resentenced him in April 2016 to 19 to 66 months’ incarceration, with 403

days credit. Heinbach filed a timely notice of appeal. This Court concluded the
J-S34024-21



trial court erred in failing to conduct a revocation hearing prior to resentencing

Heinbach, vacated the sentence, and remanded to the trial court.

      On remand, in May 2017, the trial court revoked Heinbach’s SIP program

sentence and resentenced him to 19 to 66 months’ incarceration, with 780

days’ credit. Heinbach filed a pro se notice of appeal. His counsel filed a

petition to withdraw as counsel and what counsel styled as a “no merit” letter

in the trial court. One of the issues counsel identified was whether the trial

court had erred in calculating credit for time served. In this Court, in July

2017, Heinbach filed a pro se motion to withdraw the appeal. This Court

remanded     for   the   trial   court   to   conduct   a   hearing   pursuant   to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988). The trial court re-

appointed prior counsel, who discontinued the appeal in November 2017.

      Approximately seven months later, in June 2018, Heinbach filed a pro

se PCRA petition asserting that the trial court had erroneously calculated the

credit for time served. The PCRA court issued notice of its intent to dismiss

the petition. See Pa.R.Crim.P. 907. Before the court had actually dismissed

the petition, Heinbach filed a notice of appeal. This Court directed the PCRA

court to conduct a hearing to determine whether Heinbach wanted counsel.

The PCRA court held such a hearing and appointed counsel. This Court

discontinued the appeal and remanded the matter to allow Heinbach to file an

amended PCRA petition.

      Heinbach filed an amended petition claiming he should have received

credit for 1,341 days of time served. The court held a hearing on the amended

                                         -2-
J-S34024-21



petition and Heinbach argued he should receive credit for time spent at the

Scranton Community Correctional Center. According to testimony at the

hearing, the Scranton Community Correctional Center is a facility run by the

Pennsylvania Department of Corrections and is what is sometimes known as

a halfway house. N.T., 11/11/2020, at 14, 20. The PCRA court dismissed the

petition.

      Heinbach filed this timely appeal and raises the following issues:

            [1.] Did the PCRA Court err in denying [Heinbach’s] Second
            Amended Post-Conviction Collateral Relief Act Petition when
            the Trial Court erred by failing to award Defendant the
            proper amount of credit for time spent in “custody” prior to
            the Sentencing Order of May 10, 2017, resulting in an
            excessive sentence that is illegal.

            [2.] Did the PCRA Court err in denying [Heinbach’s] Second
            Amended Post-Conviction Collateral Relief Act Petition when
            the PCRA Court erred when PCRA Court found that the
            [Heinbach] waived his direct appeal rights when he may not
            have made a knowing and voluntary waiver resulting in the
            deprivation of this fundamental right of appeal by way of
            ineffective assistance of counsel resulting in the excessive
            and illegal Sentencing Order of May 10, 2017?

Heinbach’s Br. at 6.

      Heinbach’s appellate brief claims he spent 1,308 days in custody (rather

than the 1,341 he claimed in his amended petition) for the charges at issue

but received credit for only 780 days. He argues that he is due credit for the

time he spent in the SIP program because “[c]ourts have interpreted the word

‘custody’, as used in [42 Pa.C.S. §] 9760, to mean time spent in an

institutional setting such as, at a minimum, an inpatient alcohol treatment

facility.” Heinbach’s Br. at 20 (citations omitted). He further notes that it is

                                       -3-
J-S34024-21



within the court’s discretion under Section 9760 to award credit for time

served in an institutionalized rehabilitation or treatment program as time

served. Id. at 21. He argues that custody is broader than imprisonment and

that if he had left any of the facilities where he spent time, he would have

been charged with escape. He further argues that he did not knowingly or

voluntarily waive his direct appeal rights regarding his credit for time served

and his direct appeal counsel was ineffective.

      “A claim asserting that the trial court failed to award credit for time

served implicates the legality of the sentence.” Commonwealth v. Gibbs,

181 A.3d 1165, 1166 (Pa.Super. 2018) (quoting Commonwealth v.

Johnson, 967 A.2d 1001, 1003 (Pa.Super. 2009)). Such issues are cognizable

under the PCRA. See Commonwealth v. Moore, 247 A.3d 990, 993 (Pa.

2021) (“A claim a petitioner is serving an illegal sentence is cognizable under

the PCRA, as long as the claim is raised in a timely petition.”);

Commonwealth v. Fowler, 930 A.2d 586, 595 (Pa.Super. 2007) (quoting

Commonwealth v. Menezes, 871 A.2d 204, 207 (Pa.Super. 2005)).

      The trial court and the Commonwealth contend that Heinbach waived

this claim because he withdrew his direct appeal, which also raised the issue

of credit for time served. We disagree. Because a claim that the court failed

to award credit for time served raises an illegal sentence claim it cannot be

waived and can be raised in a timely PCRA petition. See Commonwealth v.

Hill, 238 A.3d 399, 407-08 (Pa. 2020) (appellate courts can address illegality

of sentence issues even if not raised before the trial court and can raise

                                     -4-
J-S34024-21



illegality of sentence issues sua sponte). The instant PCRA petition was timely

as it was filed within one year after the discontinuance of the appeal from his

SIP resentencing. See Commonwealth v. McKeever, 947 A.2d 782, 785

(Pa.Super. 1997).

       The Sentencing Code provides:

          After reviewing the information submitted under section
          9737 (relating to report of outstanding charges and
          sentences) the court shall give credit as follows:

              (1) Credit against the maximum term and any
              minimum term shall be given to the defendant for all
              time spent in custody as a result of the criminal charge
              for which a prison sentence is imposed or as a result
              of the conduct on which such a charge is based. Credit
              shall include credit for time spent in custody prior to
              trial, during trial, pending sentence, and pending the
              resolution of an appeal.

42 Pa.C.S.A. § 9760(a).

       Heinbach was sentenced to the SIP program in 2014. At that time, the

program1 included the following requirements:

          (b) Duration and components.-Notwithstanding any
          credit to which the defendant may be entitled under Section
          9760 (relating to credit for time served), the duration of the
          drug offender treatment program shall be 24 months and
          shall include the following:

          (1) A period in a State correctional institution of not less
          than seven months. This period shall include:

____________________________________________


1 The legislature amended this program in 2019, and when doing so, among
other changes, it amended or removed the revocation and re-sentencing
provisions. See Act No. 2019-115, S.B. No. 501; see Commonwealth v.
Williams, 263 A.3d 1, 4-6 (Pa.Super. 2021) (noting Section 9774 was
repealed and Section 4105 was amended).

                                           -5-
J-S34024-21


              (i) The time during which the defendants are being
              evaluated by the department under section 4104(b)
              (relating to referral to State intermediate punishment
              program).

              (ii) Following evaluation under subparagraph (i), not
              less than four months shall be in an institutional
              therapeutic community.

          (2) A period of treatment in a community-based therapeutic
          community of at least two months.

          (3) A period of at least six-months' treatment through an
          outpatient addiction treatment facility. During the
          outpatient addiction treatment period of the drug offender
          treatment program, the participant may be housed in a
          community corrections center or group home or placed in
          an approved transitional residence. The participant must
          comply with any conditions established by the department
          regardless of where the participant resides during the
          outpatient addiction treatment portion of the drug offender
          treatment program.

          (4) A period of supervised reintegration into the community
          for the balance of the drug offender treatment program,
          during which the participant shall continue to be supervised
          by the department and comply with any conditions imposed
          by the department.

61 Pa.C.S.A. § 4105(b) (2009, am. 2012).2

       The statute allowed for expulsion from the SIP program:

          (f) Expulsion from program.-

          (1) A participant may be expelled from the drug offender
          treatment program at any time in accordance with
          guidelines established by the department, including failure
          to comply with administrative or disciplinary procedures or
          requirements set forth by the department.

____________________________________________


2 This statute was amended again in 2019, effective February 18, 2020.
Because Heinbach’s sentence and re-sentence were prior to the 2019
amendments, we cite and apply the prior version in this memorandum.

                                           -6-
J-S34024-21


         (2) The department shall promptly notify the court, the
         defendant, the attorney for the Commonwealth and the
         commission of the expulsion of a participant from the drug
         offender treatment program and the reason for such
         expulsion. The participant shall be housed in a State
         correctional institution or county jail pending action by the
         court.

         (3) The court shall schedule a prompt State intermediate
         punishment revocation hearing pursuant to 42 Pa.C.S. §
         9774 (relating to revocation of State intermediate
         punishment sentence).

61 Pa.C.S.A. § 4105(f).

       At the time of Heinbach’s sentence and revocation, the statute provided

that “[u]pon revocation of a State intermediate punishment sentence, the

sentencing alternatives available to the court shall be the same as the

alternatives available at the time of initial sentencing.” 42 Pa.C.S.A. § 9774(c)

(2004, amd’d 2010; repealed by Act of 2019, Dec. 18, P.L. 776, No. 115 §

5)).

       In Commonwealth v. Kuykendall, 2 A.3d 559 (Pa.Super. 2010), we

noted that “[w]hen a defendant is sentenced to SIP, he is made aware that

he is subject to re-sentencing if he does not successfully complete the

program.” Id. at 564. Further, “[t]he potential for a SIP revocation hearing ‘is

an integral part of the original conditional sentence the purpose of which is to

establish to the satisfaction of the court that granted [SIP], that the

individual’s conduct warrants continuing him’ in the program.” Id. (alteration

in original). We concluded that “[i]n exchange for admittance into SIP, the

defendant surrenders his statutory right to credit for time served while housed



                                      -7-
J-S34024-21



in a county correctional institution or non-Pennsylvania state correctional

facility.” Id. at 565.

      In Commonwealth v. Koskey, 812 A.2d 509, 514 (Pa. 2002), the

Pennsylvania     Supreme   Court    found   that   the   legislature   “intended

imprisonment and intermediate punishment to be mutually exclusive and to

be treated differently.” The Court noted that the statute “clearly distinguishes

between incarceration, i.e., imprisonment, and intermediate punishment.” Id.

at 514, n.7. Further, in Commonwealth v. Lee, 182 A.3d 481, 487

(Pa.Super. 2018), we concluded that the trial court did not err in finding the

appellant was not entitled to time spent at the Scranton Community

Corrections Center as part of his SIP program.

      Here, Heinbach argues that the court erred in failing to credit him for

time spent in the SIP program. However, he failed to complete the SIP

program and the court did not err in finding he was not entitled to credit for

the time he spent in the program.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2022




                                     -8-